REID, Judge.
This suit is a companion suit with the appeal taken in Jenkins et al., v. Brignac et al., La.App., 146 So.2d 649 that grew out of the same accident with the same allegations of negligence.
Plaintiff itemized the following damages;
Leo Richburg:
Medical expenses $ 41.00
Loss of work 125.00
Personal injuries sustained, pain and suffering, etc. 1000.00
$1,166.00
Plaintiff, Mrs. Frances Richburg: Personal injuries sustained, pain and suffering, etc. 1,500.00
Total $2,666.00
The defendant denied any negligence and alternatively alleged that should Mrs. Eunice Brignac .be found guilty of negligence that the plaintiff was guilty of contributory negligence in failing to protest against the operation of the vehicle at an excessive rate of speed, failure of the driver to maintain a proper lookout, and failing to do anything to avoid this collision and failing to exercise the last clear chance.
The Trial Judge for the same reason handed down in the other case rendered judgment in favor of plaintiffs against the defendants in solido in the amount of $250,-00 for personal injury, pain and suffering; $41.00 for medical expenses to Leo Rich-burg and for $200.00 for personal injuries to Frances Richburg with legal interest from judicial demand until paid and costs.
From this judgment the defendant prosecutes this appeal.
For the written reasons heretofore filed in the Rodise Jenkins case the Court is of the opinion that the judgment of the Lower Court is correct and should be affirmed.
Affirmed.